 In the Matter of MARCHANT CALCULATING MACHINE CO.,EMPLOYERandMECHANICAL AND ELECTRICAL WORKERS UNION OF AMERICA, PETI-TIONERCase No. 2-RC-159.-Decided November19, 1948DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed, except as noted.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question of representation exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act 2The United Electrical, Radio and Machine Workers of America, C. I. 0., its DistrictNo 4, and its Local 1237, based their right to intervene in this proceeding upon a contractexecuted by the Local and the Employer.We find that this contract was terminated asof January 19, 1948, by letter notice of termination directed to the Employer on November17, 1947, after the November meeting of Local 1237As the U. E, its District 4 and itsLocal 1237 had no contractual interest at the time of the hearing and had not compliedwiththe filing requirements of the Act, their intervention was improperMatter ofRemington Rand, Inc., 78 N.L.R. B. 181, andMatter of Dictaphone Corporation, 78N. L. R B 866, in which, in similar circumstances, we held that contracts involving theseintervenors had terminated.The petition in this case was filed January 30, 1948.Wefind that there is no contract bar to this proceeding.*Houston, Reynolds, and Murdock.2 The Board's jurisdiction in this representation proceedingis inno way affected bythe issuance of New Jersey and New York State court interim restraining orders againstcertain former members and officers of Local 1237, one of whom has become the businessrepresentative of the Petitioner.CompareMatter of Elk Horn Coal Co.,64 N. L. R. B.1563,where the Board exercised jurisdiction without the leave of State receivershipcourts.80 N. L.R. B., No. 86.442 MARCHANT CALCULATING MACHINE Co.4434. In its amended petition the Petitioner requested a combined unitof servicemen in the Employer's New York and Brooklyn offices.Themanager ofEmployer's New York City office testified that the Brook-lyn office, which was established in July 1947 with a nucleus of per-sonnel from the New York office, has its own territoryand is asindependent of the New York office as the Newark and other nearbyofficesof the Employer. Since establishment of the Brooklyn officethere have been no transfers or interchange of employees, and super-vision of each office is entirely separate.We find separate units appro-priate in these circumstances.Counsel for the Petitioner has stated itswillingness to go to an election on this basis.The following employeesof the Employer constitute units appropriate for purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act :(a)All servicemen of the Employer at its New York City office,excluding clerical employees and supervisors as defined in the Act;(b)All servicemen of the Employer at its Brooklyn, New York,office,excluding clerical employees and supervisors as defined in theAct.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in whichthis case was heard, and subject to Sections 203.61 and 203.62 of Na-tional Labor Relations Board Rules and Regulations-Series 5, asamended, among the employees in the units found appropriate inparagraph numbered 4, above, who were employed during the pay-roll period immediately preceding the date of this Direction of Elec-tions, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, and also excluding employees on strike who are notentitled to reinstatement, to determine whether or not they desireto be represented, for purposes of collective bargaining, by Mechanicaland Electrical Workers Union of America.3'In accordance with our holding inMatter of Herman Loewenstein,Inc., 75 N. L.R B 377, the Intervenor will not be placed on the ballot because of their non-compliance.Our holding inMatter of Harris Foundry A Machine Co.,76 N.L. R. B. 118, urged bythe intervenors,is applicable only to decertification proceedings.